Citation Nr: 0710280	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, retroactive to 
March 4, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  By a rating decision, dated on April 25, 2001, the 
veteran was awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and Dependents' Educational Assistance 
(DEA) under 38 U.S.C. §  chapter 35, effective from November 
30,1999.  

2.  By a May 2001 letter, VA notified the veteran of the 
April 25, 2001, rating decision.  This letter also included 
notice that the veteran's dependent child, [redacted], was 
removed from calculation of additional benefits based on 
dependents on March 4, 2000, because he had reached the age 
of 18.  

3.  The veteran did not apply for DEA benefits within one 
year of the April 25, 2001, rating decision that awarded TDIU 
and DEA; rather, VA Form 21-674, Request for Approval of 
School Attendance, on behalf of his son, [redacted], was 
received on May 14, 2003.


CONCLUSION OF LAW

The criteria are not met for entitlement to DEA benefits 
under Chapter 35, Title 38, United States Code, retroactive 
to March 4, 2000.  38 C.F.R. §§ 21.1029, 21.4131 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, on April 25, 2001, the veteran was 
awarded TDIU and DEA effective from November 30,1999.  By a 
May 2001 letter, VA notified the veteran of the April 25, 
2001, rating decision.  This letter also included notice that 
the veteran's dependent child, [redacted], was removed from 
calculation of additional benefits based on dependents on 
March 4, 2000, because he had reached the age of 18.  

The veteran did not apply for DEA benefits within one year of 
the April 25, 2001, rating decision that awarded TDIU and 
DEA; rather, VA Form 21-674, Request for Approval of School 
Attendance, on behalf of his son, [redacted], was received on 
May 14, 2003.  

This application included the remark that retroactive 
benefits back to March 2000 were requested because the 
veteran's son had been in school continuously since he 
graduated from high school in May 2000.  He had been 
attending Moorehouse College since August 2000.  

Chapter 35 benefits were awarded to the veteran's son, 
[redacted], effective from August 28, 2002.  The veteran 
disagrees with this determination, claiming that retroactive 
benefits to 2000 are warranted.  

During his June 2004 hearing before a hearing officer at the 
RO, the veteran testified that he was not aware that his son 
would be taken off of his award when he reached the age of 
18.  He also reported that he did not recall ever receiving 
notification that his son, [redacted], had been taken off of his 
award and that he was not aware of this fact until the 2003.  

The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, includes his statement that he was not aware that he 
could file for Chapter 35 benefits until August 2003.  

In this regard, it must be noted that the Board has a copy of 
the May 2001 notice of the April 2001 rating decision given 
to the veteran, which granted TDIU and DEA benefits and 
informs the veteran that his dependents may be eligible for 
DEA, as well as a pamphlet, "Summary of Education 
Benefits," which explains the program had been enclosed.  
The veteran was also notified that he must complete and 
return the enclosed VA Form 22-5490, to make a claim.  

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 35 educational 
assistance benefits.  The regulation pertaining to the 
commencing date for an award of educational assistance 
provides that if the award is the first award of educational 
assistance for the program of education, the commencing date 
will be the later of:  (1) the date the educational 
institution certifies as the beginning of the educational 
program; (2) one year before the date of claim as determined 
by 38 C.F.R. § 21.1029(b); (3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131.

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.

Section 21.1029(b)(1) states that if an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim.  Section 21.1029(b)(2) 
mandates that if a formal claim is filed other than as 
described in paragraph (b)(1) of this section, the date of 
claim, subject to the provisions of paragraph (b)(3) of this 
section, is the date VA received the formal claim.  Lastly, 
section 21.1029(b)(3) requires that if a formal claim itself 
is abandoned and a new formal or informal claim is filed, the 
date of claim is as provided in paragraph (b)(1) or (b)(2) of 
this section, as appropriate.  38 C.F.R. § 21.1029(b).

The record reflects that the veteran's application for DEA 
benefits was received by the RO on May 14, 2003.  The veteran 
does not contend, nor does the evidence reflect, that a 
formal or informal claim was filed prior to May 14, 2003.  As 
noted, the crux of the appellant's argument is that a claim 
was not filed prior to May 14, 2003, because he was not aware 
that such benefits were available to him.  

While the veteran appears to have been unaware of the 
benefits available to him, despite the May 2001 notification 
of such benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that ignorance cannot be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the Court noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  Morris, 1 Vet. App. at 265.

Simply stated, the veteran must file a timely claim.  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Understandably, the appellant asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  With respect to the 
veteran's claim, the regulatory criteria governing 
commencement dates of awards of Chapter 35 educational 
assistance benefits are clear and specific.  Pursuant to 
these criteria, there is no basis upon which to grant the 
veteran Chapter 35 benefits retroactive to March 4, 2000.  
See Taylor v. West, 11 Vet. App. 436 (1998) (in which the 
United States Court of Appeals for Veterans Claims held that 
a veteran was not entitled to educational benefits under 
Chapter 30 where the commencing date was after the enrollment 
period).  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Moreover, because the law, rather than 
the facts in this case, is dispositive, the benefit of the 
doubt provisions set forth in 38 U.S.C.A. § 5107(b) are not 
for consideration. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties of VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The essential facts are not in dispute.  The case rests on 
the interpretation and application of the relevant law.  The 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


